3*»5--/r
                                ELECTRONIC RECORD




COA#       12-13-00391-CR                        OFFENSE:        30.02F1


           Willis Henry Green v. The State of
STYLE:     Texas                                 COUNTY:         Cherokee

COA DISPOSITION:       MODIFIY/AFFIRM            TRIAL COURT:    2nd District Court


DATE:03/18/2015                   Publish: NO    TC CASE #:      18971




                        IN THE COURT OF CRIMINAL APPEALS



         Willis Henry Green v. The State of
STYLE:   Texas                                        CCA#:              y\s-ts
         PK/O 5£                      Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:                                                 SIGNED:                         PC:.
JUDGE:                                                PUBLISH:                        DNP:




                                                                                      MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD